 


109 HR 4448 IH: To amend the Immigration and Nationality Act to permit the admission to the United States of nonimmigrant students and visitors who are the spouses and children of United States permanent resident aliens, and for other purposes.
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4448 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to permit the admission to the United States of nonimmigrant students and visitors who are the spouses and children of United States permanent resident aliens, and for other purposes. 
 
 
1.Admission of certain b and f visa nonimmigrants who are spouses or children of United States permanent resident aliensSection 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended— 
(1)by redesignating the subsection (t) added by section 1(b)(2) of Public Law 108–449 (118 Stat. 3469) as a subsection (u); and 
(2)by adding at the end the following: 
 
(v) 
(1)Notwithstanding any other provision of law, no alien— 
(A)who is— 
(i)the spouse or child of an alien lawfully admitted for permanent residence to the United States; and 
(ii)not eligible to enter the United States as an immigrant except by reason of being such a spouse or child; and 
(B)who seeks admission to the United States for purposes of visiting the permanent resident spouse or parent or for studying in the United States; and 
(C)who is otherwise qualified;may be denied issuance of a visa, or may be denied admission to the United States, as a nonimmigrant alien described in section 101(a)(15)(B) who is coming to the United States temporarily for pleasure or as a nonimmigrant alien described in section 101(a)(15)(F). 
(2)Whenever an alien described in paragraph (1) seeks admission to the United States as a nonimmigrant alien described in section 101(a)(15)(B) who is coming temporarily for pleasure or as a nonimmigrant alien described in section 101(a)(15)(F), the fact that a petition has been filed on the alien’s behalf for classification of the alien as an alien lawfully admitted for permanent residence shall not constitute evidence of the alien’s intention to abandon his or her foreign residence.. 
 
